WAIVER NO. 4 TO RECEIVABLES PURCHASE AGREEMENT THIS WAIVER NO. 4 (this "Waiver"), dated as of July 20, 2005, is among Truck Retail Accounts Corporation, a Delaware corporation ("Seller" ), Navistar Financial Corporation, a Delaware corporation ("Navistar"), as initial Servicer (Navistar, together with Seller, the "Seller Parties" and each a "Seller Party" ), the entities listed on Schedule A to this Agreement (together with any of their respective successors and assigns hereunder, the "Financial Institutions”),
